              Case 1:19-cv-00986 Document 3 Filed 04/09/19 Page 1 of 1



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


PUBLIC CITIZEN, et al.,                          )
                                                 )
                        Plaintiffs,              )
                                                 )
v.                                               ) Civil Action No. 19-cv-986
                                                 )
ELISABETH DEVOS, et al.,                         )
                                                 )
                        Defendants.              )
                                                 )

                    NOTICE OF APPEARANCE OF ALLISON M. ZIEVE

        PLEASE TAKE NOTICE that attorney Allison M. Zieve hereby enters her appearance as

counsel for plaintiffs Public Citizen, et al., in this case.

Dated: April 9, 2019                             Respectfully submitted,

                                                 /s/ Allison M. Zieve
                                                 Allison M. Zieve (DC Bar No. 424786)
                                                 Public Citizen Litigation Group
                                                 1600 20th Street NW
                                                 Washington, DC 20009
                                                 (202) 588-1000
                                                 azieve@citizen.org

                                                 Counsel for Plaintiffs




                                                    1
